In re Rayford, Terence P.; applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “B”, No. 321813.
Denied on the showing made. Under the provisions of La.C.Cr.P. art. 914.1 an appellant may seek transcription of only those portions of proceedings necessary in light of assignments of errors urged. That article further provides that transcripts of any portion of proceedings not related to anticipated assignments of errors shall not be furnished. Relator may seek to “check out” a copy of the appeal record for use in filing a supplemental pro se brief. He may petition the court of appeal for supplementation of the record if the record does not contain any portion of the proceedings as to which an assignment of errors is anticipated. Any such petition for supplementation should contain relator’s certification that there are good grounds for the supplementation request in light of the assignment of errors to be urged.